Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Gregory Brumett on 11/18/2021.
The application has been amended as follows: Claims 15-17 are canceled. 
Drawings
Examiner notes the drawings submitted 04/21/2021 have been accepted. 
Allowable Subject Matter
Claims 1 and 3-14 allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is directed towards a method of making waterproof magnesium oxychloride refractory brick using fly ash from municipal solid waste incineration comprising the steps of: (1) mixing a sulfur-containing compound and water with the fly ash to form a slurry and stirring the slurry to obtain a stabilized slurry in which heavy metals are stabilized and CaO is converted to Ca(OH)2, wherein the sulfur-containing compound is selected from the group consisting of inorganic sulfides, organic sulfides, and mixtures thereof, (2) adding MgO and an aqueous solution of MgCl2 into the stabilized slurry and stirring to obtain a magnesium oxychloride 2SiO3, water, and the magnesium oxychloride aggregate; (6) shaping and curing the blended slurry to obtain a waterproof magnesium oxychloride refractory brick.
The closest prior art is considered to be Tainrun et al. (CN109160767 with reference to machine translation, hereinafter referred to as Tianrun). 
Tainrun discloses a method of making waterproof magnesium oxychloride refractory brick by fly ash from municipal solid waste incineration (see Tianrun at [0019] from machine translation via EspaceNet, disclosing a modified magnesium oxychloride cementitious material which contains fly ash) includes the following steps: (1) mixing a sulfur-containing compound (see Tianrun at [0045] from machine translation via EspaceNet, disclosing the magnesium oxychloride gelling material modifier comprises sodium lauryl sulfate) and water (see Tianrun at [0045] from machine translation via EspaceNet, disclosing sodium lauryl sulfate is easily soluble in water) and (see Tianrun at [0018] from machine translation via EspaceNet, disclosing the sodium lauryl sulfate is poured, thus the sodium lauryl sulfate is aqueous) with fly ash (see Tianrun at [0070] from machine translation via EspaceNet, disclosing the addition of magnesia powder and magnesium chloride 2 (Examiner notes that fly ash contains CaO as evidenced by the instant specification at least at [0005]. Examiner notes that CaO is turned to Ca(OH)2 in the present of water); (2) adding MgO and an aqueous solution of MgCl2 into the stabilized slurry and stirring (see Tianrun at [0070] from machine translation via EspaceNet, disclosing the addition of magnesia powder and magnesium chloride aqueous solution with the sulfur compound containing fly ash slurry) and (see Tianrun at [0025] from machine translation via EspaceNet, disclosing the mixture is stirred), to obtain a magnesium oxychloride slurry (see Tianrun at [0071] from machine translation via EspaceNet, disclosing the magnesium oxychloride cementitious material is obtain). Tianrun does not disclose crushing the magnesium oxychloride gel to obtain magnesium 2SiO3, water and magnesium oxychloride aggregate. However, Tianrun does teach the use of a calcium silicate gel to enhance the mechanical strength of the magnesium oxychloride cementing material (see Tianrun at [0034] from machine translation via EspaceNet). Tainrun also teaches that heavy metals added from waste materials within magnesium oxychloride bricks are a problem because of poor water resistance of the magnesium oxychloride brick (see Tainrun at [0005] from machine translation via EspaceNet). Tainrun does not disclose mixing an inorganic or an organic sulfide, therefore claim 1 avoids Tainrun as prior art. 
All claims not specifically addressed are allowed due to their dependence upon an otherwise allowed claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered and they are persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        




/CAMERON K MILLER/Examiner, Art Unit 1731